Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Amendment, filed on 09/19/2022, has been entered.
Claim 2 is cancelled.
Claims 1, 3-11 are pending.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.
 

Examiner’s Note

The instant application has a lengthy prosecution history and the examiner encourages the applicant to have an interview (telephonic or personal) with the examiner prior to filing a response to the instant office action.  Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.



Response to Arguments/Amendments

Presented arguments have been fully considered, but they are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 5, 7-9 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Masafumi (“Masafumi”) [U.S Patent Application Pub. 2009/0101821 A1] in view of Kitagawa et al. (“Kitagawa”) [US 2018/0084205 A1 provided in IDS filed on 12/07/2020] further in view of Furukawa et al. (“Furukawa”) [US 2004/0069929A1] further in view of Solhusvik [US 2013/0027574 A1]

Regarding claim 1, Masafumi meets the claim limitations as follows:
An infrared camera (i.e. Infrared array sensor) [Fig. 1-12: an infrared array sensor 1, 11, 21, 31, 41, 61, 81, 100] comprising a housing containing a pixel array, wherein the pixel array comprises:

image pixels (i.e. ‘102’, ‘5’) [Fig. 1, 4; para. 0094: ‘pixels 5, each having a thermal image sensor 4’] forming an image sensor (i.e. ‘4’) arranged to receive infrared light from an image scene [Fig. 1-7, 9, 11-12];

a plurality of parasitic heat sensing pixels (i.e. ‘temperature sensors 2 and 3’) [Fig. 1-7, 9, 11-12; para. 0094], a first (e.g. temperature sensor ‘2’) of said parasitic heat sensing pixels being orientated in a different manner [Fig. 5: temperature sensors 2 and 3 are arranged in different orientations 6 and 7] from a second (e.g. temperature sensor ‘3’) [Fig. 1-7, 9, 11-12; para. 0094: ‘temperature sensors 2 and 3’] of said parasitic heat sensing pixels such that the first and second parasitic heat sensing pixels receive infrared light from different portions of an interior surface of said housing [Fig. 4 shows the housing substrate 8; para. 0105]; 

a signal correction circuit configured to receive readings from the plurality of parasitic heat sensing pixels [Fig. 12: Correction data supply circuit 84 and 85 with the amplifiers 86 and 87; para. 0151-0152: ], to convert said readings into correction values using a conversion matrix, and to perform 2D signal (i.e. ‘correction data as for the column direction can also be acquired’) [Fig. 3, 4: ‘2’ on column ‘7’, ‘3’ on row ‘6’; Fig. 7: ‘33’, ‘32’ column/row direction circuit; para. 0151-0155] correction on an image captured by said image sensor based on said correction values [Fig. 1-12], wherein said correction values comprise a correction value for each pixel of said image; and

a non-volatile memory (i.e. ‘the MOS transistor 82’) [Fig. 12; para. 0155: ‘a voltage to be supplied from the correction data circuit 84 to the MOS transistor 82 is stored as the correction data’] storing said conversion matrix [Fig. 12: a 2D matrix of storage 82 and 83] for converting said readings into said correction values for performing said 2D signal correction, wherein:

the first parasitic heat sensing pixel (e.g. temperature sensor ‘2’) is configured to directly receive infrared light only from a first area of the interior surface of said housing; and the second parasitic heat sensing pixel is configured to directly receive infrared light only from a second area of the interior surface of said housing (e.g. temperature sensor ‘3’); and the first and second areas are non-overlapping [Fig. 1-7, 9, 11-12; para. 0094].
Masafumi does not disclose explicitly the following claim limitations (emphasis added):
a signal correction circuit configured to receive readings from the plurality of parasitic heat sensing pixels, to convert said readings into correction values using a conversion matrix, and to perform 2D signal correction on an image captured by said image sensor based on said correction values, wherein said correction values comprise a correction value for each pixel of said image;
a non-volatile memory storing a said conversion matrix for converting said readings into correction values for performing said 2D signal correction; …
and the first and second areas are non-overlapping.
However in the same field of endeavor Kitagawa discloses the deficient claim as follows:
a signal correction circuit configured to receive readings from the plurality of parasitic heat sensing pixels, to convert said readings into correction values using a conversion matrix, and to perform 2D signal correction on an image captured by said image sensor based on said correction values, wherein said correction values comprise a correction value for each pixel of said image;

a non-volatile memory (i.e. storage unit 8) [Fig. 2; para. 0047-0048: ‘a non-volatile memory’ that ‘stores a variety of data used by the signal correction unit’] storing a said conversion matrix for converting said readings into correction values for performing said 2D signal correction; …
and the first and second areas are non-overlapping.
Masafumi and Kitagawa are combinable because they are from the same field of infrared imaging device.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Masafumi and Kitagawa as motivation to include a non-volatile memory to store a variety of data used by the signal correction unit.
Neither Masafumi nor Kitagawa discloses explicitly the following claim limitations (emphasis added):
a signal correction circuit configured to receive readings from the plurality of parasitic heat sensing pixels, to convert said readings into correction values using a conversion matrix, and to perform 2D signal correction on an image captured by said image sensor based on said correction values, wherein said correction values comprise a correction value for each pixel of said image; …
and the first and second areas are non-overlapping.
However in the same field of endeavor Furukawa discloses the deficient claim as follows:
a signal correction circuit configured to receive readings (i.e. output of temperature sensor 12) [Fig. 16, 36, 53 disclose output of temperature sensor 12]  from the plurality of parasitic heat sensing pixels [Fig. 16, 36, 53: ‘temperature sensor 12’], to convert said readings into correction values (e.g. offset or gain) [Fig. 16, 36, 53]  using a conversion matrix (i.e. memory 14 or LUT) [Fig. 16, 36, 53; para. 0104: a ‘memory 10 … can be selected in accordance with … ADDRESS (X,Y) (i.e. matrix or table)’; a table of offset compensation values OFS’], and to perform 2D signal correction (i.e. ‘a table of offset compensation values … for correcting outputs of respective pixel signals) [para. 0104, 0108: ‘an A-D converter 9 for converting pixel signals V0 outputted … from the image sensor 7’] on an image (i.e. ‘pixel signals V0’) captured by said image sensor (i.e. ‘image sensor 7’) [Fig. 16, 36, 53] based on said correction values (i.e. Offset or Gain) [Fig. 16, 36, 53]  , wherein said correction values comprise a correction value for each pixel of said image;

a non-volatile memory (i.e. memory 14 or LUT) [Fig. 16, 36, 53; para. 0104, 0108: a ‘memory 10 … can be selected in accordance with … ADDRESS (X,Y) (i.e. matrix or table)’; ‘a table of offset compensation values OFS’] storing a said conversion matrix for converting said readings (‘Temperature Signal TS’) [Fig. 16, 36, 53]  into correction values (i.e. Offset or Gain) [Fig. 16, 36, 53]  for performing said 2D signal correction;
…
and the first and second areas are non-overlapping.
Masafumi, Kitagawa and Furukawa are combinable because they are from the same field of infrared imaging device.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Masafumi, Kitagawa and Furukawa as motivation to include a non-volatile memory or a LUT to store offset or gain values.
Neither Masafumi nor Kitagawa nor Furukawa discloses explicitly the following claim limitations (emphasis added):
the first and second areas are non-overlapping.
However in the same field of endeavor Solhusvik discloses the deficient claim as follows:
the first and second areas are non-overlapping [Fig. 5; para. 0043: ‘image sensor 16 includes four heat elements 54’ at four separate corners].
Masafumi, Kitagawa, Furukawa and Solhusvik are combinable because they are from the same field of infrared imaging device.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Masafumi, Kitagawa, Furukawa and Solhusvik as motivation to include various numbers of heat elements [Solhusvik: para. 0043] ‘if desired’ for plurality of imaging devices such as cellular phones, cameras, and computers.



Regarding claim 3, Masafumi meets the claim limitations set forth in claim 1.
Masafumi does not disclose explicitly the following claim limitations (emphasis added):
The infrared camera of claim 1, further comprising at least one partial light shield positioned over the parasitic heat sensing pixels, the at least one partial light shield partially restricting the field of view of each parasitic heat sensing pixel.
However in the same field of endeavor Kitagawa discloses the deficient claim as follows: 
further comprising at least one partial light shield positioned over the parasitic heat sensing pixels (i.e. reference region portion 36) [Fig. 3; para. 0011, 0049: shielding direct incidence of the infrared rays onto the reference region], the at least one partial light shield partially restricting the field of view of each parasitic heat sensing pixel.
Masafumi and Kitagawa are combinable because they are from the same field of infrared imaging device.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Masafumi and Kitagawa as motivation to include a non-volatile memory to store a variety of data used by the signal correction unit.


Regarding claim 5, Masafumi meets the claim limitations set forth in claim 3.
Masafumi does not disclose explicitly the following claim limitations (emphasis added):
The infrared camera of claim 3, wherein the at least one partial light shield is arranged such that one or more of the parasitic heat sensing pixels receives only reflected infrared light.
However in the same field of endeavor Kitagawa discloses the deficient claim as follows: 
wherein the at least one partial light shield is arranged such that one or more of the parasitic heat sensing pixels receives only reflected infrared light (i.e. shielding direct incidence of the infrared rays onto the reference region).
Masafumi and Kitagawa are combinable because they are from the same field of infrared imaging device.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Masafumi and Kitagawa as motivation to include a non-volatile memory to store a variety of data used by the signal correction unit.


Regarding claim 7, Masafumi meets the claim limitations as follows:
The infrared camera of claim 1, further comprising at least one wall formed adjacent [Fig. 5 shows the walls of the substrate 8 and the temperature sensors 2 and 3’ enclosed in the substrate 8] to one or more of said parasitic heat sensing pixels and blocking infrared light at certain angles from falling on said one or more parasitic heat sensing pixels.


Regarding claim 8, all claim limitations are set forth as claim 1 in the method form and rejected as per discussion for claim 1.


Regarding claim 9, Masafumi meets the claim limitations as follows:
The method of claim 8, wherein converting said readings into correction values comprises:
converting [Fig. 12: correction data supply circuit 85; para. 0151-0155], using a first conversion matrix of the one or more conversion matrices (e.g. one matrix of temperature sensors 2) [Fig. 9, 11, 12], said readings of the luminous flux received from each of a plurality of zones of a model of the interior surface of said housing, each zone being considered to have a uniform temperature; and3 converting [Fig. 12: correction data supply circuit 84; para. 0151-0155], using a second conversion matrix of the one or more conversion matrices (e.g. another matrix of temperature sensors 3) [Fig. 9, 11, 12], said estimates of the luminous  flux received from each of said plurality of zones into the pixel correction values.
Masafumi does not disclose explicitly the following claim limitations (emphasis added):
converting, using a first conversion matrix of the one or more conversion matrices, said readings of the luminous flux received from each of a plurality of zones of a model of the interior surface of said housing, each zone being considered to have a uniform temperature; and3 converting, using a second conversion matrix of the one or more conversion matrices, said estimates of the luminous flux received from each of said plurality of zones into the pixel correction values.
However in the same field of endeavor Kitagawa discloses the deficient claim as follows: 
converting [Fig. 4A: S03: Calculate correction intensity], using a first conversion matrix of the one or more conversion matrices, said readings of the luminous flux received from each of a plurality of zones of a model of the interior surface of said housing, each zone being considered to have a uniform temperature; and3 converting, using a second conversion matrix of the one or more conversion matrices, said estimates of the luminous flux received from each of said plurality of zones into the pixel correction values.
Masafumi and Kitagawa are combinable because they are from the same field of infrared imaging device.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Masafumi and Kitagawa as motivation to include a non-volatile memory to store a variety of data used by the signal correction unit.


Regarding claim 11, Masafumi meets the claim limitations as follows:
A non-transitory storage medium storing computing instructions for implementing the method of claim 8 when executed by a processing device (i.e. analog signal processing circuit’) [para. 0087].
Masafumi does not disclose explicitly the following claim limitations (emphasis added):
A non-transitory storage medium storing computing instructions for implementing the method of claim 8 when executed by a processing device.
However in the same field of endeavor Kitagawa discloses the deficient claim as follows: 
A non-transitory storage medium storing computing instructions for implementing the method of claim 8 when executed by a processing device [Fig. 2, para. 0047: ‘a signal correction unit 6 that is a digital signal processor’].
Masafumi and Kitagawa are combinable because they are from the same field of infrared imaging device.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Masafumi and Kitagawa as motivation to include a non-volatile memory integrated with a digital signal processor of the signal correction unit.


Claims 4 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Masafumi (“Masafumi”) [U.S Patent Application Pub. 2009/0101821 A1] in view of Kitagawa et al. (“Kitagawa”) [US 2018/0084205 A1 provided in IDS filed on 12/07/2020] further in view of Furukawa et al. (“Furukawa”) [US 2004/0069929A1] further in view of Solhusvik [US 2013/0027574 A1] further in view of Hosaka et al. (“Hosaka”) [US 2021/0160439 A1]

Regarding claim 4, Masafumi in view of Kitagawa, Furukawa and Solhusvik meets the claim limitations as follows:
The infrared camera of claim 3, wherein the at least one partial light shieldat least one opening associated with each parasitic heat sensing pixel [Fig. 5 shows an opening between two temperature sensors 2 and 3], the positions of the openings being misaligned with a heat sensitive layer (i.e. thermal infrared detector 4) of each pixel [Fig. 5 shows an opening between two temperature sensors 2 and 3 and opening around ‘4’].
Masafumi does not disclose explicitly the following claim limitations (emphasis added):
wherein the at least one partial light shield comprises at least one opening associated with each parasitic heat sensing pixel, the positions of the openings being misaligned with a heat sensitive layer of each pixel.
However in the same field of endeavor Hosaka discloses the deficient claim as follows: 
wherein the at least one partial light shield comprises at least one opening associated with each parasitic heat sensing pixel (i.e. ‘the temperature detection elements 15A and 15B) [Fig. 25; para. 0269-0279, 0373-0376: ‘a temperature detection element 15 provided on the 1st substrate 21’ and over ‘an infrared absorption layer 61’ (i.e. the heat sensitive membrane in image pixels) and over ‘an infrared reflective layer 62’], the positions of the openings being misaligned with a heat sensitive layer (i.e. ‘infrared absorption layers 61’) [Fig. 25 shows openings in temperature detection elements 15A and 15B and infrared absorption layers 61; para. 0373-0376: ‘distance L0 and L0’] of each pixel.
Masafumi, Kitagawa, Furukawa, Solhusvik and Hosaka are combinable because they are from the same field of infrared imaging device.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Masafumi, Kitagawa, Furukawa, Solhusvik and Hosaka as motivation to include distances in accordance with the equations disclosed in Hosaka, para. 0375.


Regarding claim 6, Masafumi in view of Kitagawa, Furukawa, and Solhusvik meets the claim limitations as follows:
The infrared camera of claim 1, wherein:
each of the pixels of the pixel array is a microbolometer comprising a heat sensitive membrane (e.g. temperature sensors 2, 3) [Fig. 1-12] suspended over a reflective surface (i.e. ‘4’) [Fig. 1-12; para. 0059: ‘the temperature sensor includes … a resistance bolometer-type temperature sensor’]; and a distance separating the heat sensitive membrane from the reflective surface in said parasitic heat sensing pixels is (temperature sensors 2, 3 above the thermal infrared detector 4, 101) [Fig. 1-12] different from the distance separating the heat sensitive membrane from the reflective surface in said image pixels.
Masafumi does not disclose explicitly the following claim limitations (emphasis added):
each of the pixels of the pixel array is a microbolometer comprising a heat sensitive membrane suspended over a reflective surface; and
a distance separating the heat sensitive membrane from the reflective surface in said parasitic heat sensing pixels is different from the distance separating the heat sensitive membrane from the reflective surface in said image pixels.
However in the same field of endeavor Hosaka discloses the deficient claim as follows: 
each of the pixels of the pixel array is a microbolometer comprising a heat sensitive membrane (i.e. ‘the temperature detection elements 15A and 15B) [Fig. 25; para. 0269-0279, 0373-0376: ‘a temperature detection element 15 provided on the 1st substrate 21’ and over ‘an infrared absorption layer 61’ (i.e. the heat sensitive membrane in image pixels) and over ‘an infrared reflective layer 62’] suspended over a reflective surface (i.e. ‘infrared reflective layers 62’); and

a distance separating the heat sensitive membrane from the reflective surface in said parasitic heat sensing pixels (i.e. ‘the temperature detection elements 15A and 15B) is different [Fig. 25; para. 0373-0376: ‘distance L0 and L0’] from the distance separating (i.e.‘distance L0 and L0’) the heat sensitive membrane from the reflective surface in said image pixels (i.e. ‘infrared absorption layers 61’) [Fig. 25; para. 0373-0376: ‘distance L0 and L0’].
Masafumi, Kitagawa, Furukawa, Solhusvik and Hosaka are combinable because they are from the same field of infrared imaging device.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Masafumi, Kitagawa, Furukawa, Solhusvik and Hosaka as motivation to include distances in accordance with the equations disclosed in Hosaka, para. 0375.


Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Masafumi (“Masafumi”) [U.S Patent Application Pub. 2009/0101821 A1] in view of Kitagawa et al. (“Kitagawa”) [US 2018/0084205 A1 provided in IDS filed on 12/07/2020] further in view of Furukawa et al. (“Furukawa”) [US 2004/0069929A1] further in view of Solhusvik [US 2013/0027574 A1] further in view of McGinnis (“McGinnis”) [US 2006/0276702 A1]

Regarding claim 10, Masafumi in view of Kitagawa, Furukawa and Solhusvik meets the claim limitations set forth in claim 9.
Masafumi does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 9, wherein said model of the interior surface of said housing is a dome.
However in the same field of endeavor McGinnis discloses the deficient claim as follows: 
wherein said model of the interior surface of said housing is a dome [Fig. 1].
Masafumi, Kitagawa, Furukawa, Solhusvik and McGinnis are combinable because they are from the same field of infrared imaging device.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Masafumi, Kitagawa, Furukawa, Solhusvik and McGinnis as motivation to include a dome as a cover.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488